[rrtslcfeeletter001.jpg]
Execution Version Elliott Associates, L.P. Elliott International, L.P. 40 West
57th Street New York, New York 10019 CONFIDENTIAL August 2, 2019 Roadrunner
Transportation Systems, Inc. 1431 Opus Place, Suite 530 Downers Grove, Illinois
60515 Attention: Terence R. Rogers, Chief Financial Officer Email:
trogers@rrts.com RRTS - Elliott Letters of Credit Fee Letter Ladies and
Gentlemen: Reference is made to (i) that certain Credit Agreement dated as of
February 28, 2019 (including the exhibits and other attachments thereto, the
“ABL Credit Agreement”) among Roadrunner Transportation Systems, Inc., as a
Borrower (“you” or “Roadrunner”), BMO Harris Bank N.A. (“BMO”), as
Administrative Agent and a Lender, the Subsidiary Guarantors party thereto and
the other parties thereto and (ii) that certain Credit Agreement dated as of
February 28, 2019 (including the exhibits and other attachments thereto, the
“Term Loan Credit Agreement”) among Roadrunner, as a borrower, BMO, as
administrative agent and a lender, Elliott Associates, L.P. (“Elliott
Associates”), as a lender, Elliott International, L.P. (“Elliott International”,
and together with Elliott Associates, “we” or “us” or “Elliott”), as a lender,
the Subsidiary Guarantors party thereto and the other parties thereto. Terms
used but not defined in this letter agreement (this “Fee Letter”) shall have the
meanings assigned thereto in the ABL Credit Agreement. 1. Standby Letters of
Credit Elliott Associates and Elliott International have agreed to arrange for
standby letters of credit (the “Letters of Credit”) in an aggregate face amount
of $20,000,000 (the “Face Amount”) to support your obligations under the ABL
Credit Agreement. 2. Letter of Credit Fee As consideration for our providing the
Letters of Credit, you agree to pay (or cause to be paid) to us (or one or more
of our designated affiliates) a fee (the “Letter of Credit Fee”) on the LC
Amount, accruing from the date of issuance through the date of expiration (or if
drawn, the date of reimbursement by you of the LC Amount to us), at a rate equal
to the LIBOR Rate for such Interest Period plus 7.50%. The Letter of Credit Fee
shall be payable in kind on the last day 1005511453v7



--------------------------------------------------------------------------------



 
[rrtslcfeeletter002.jpg]
of each Interest Period applicable to the Letters of Credit by adding the amount
then due to the then outstanding LC Amount. For purposes hereof: “Interest
Period” means, as to the Letters of Credit, (i) initially the period commencing
on the date of issuance of the Letters of Credit and ending on the date three
months thereafter and (ii) thereafter, the period commencing on the first day of
each subsequent Interest Period and ending three months thereafter; provided
that: (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; and (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period. “LC Amount” means the Face Amount, as increased by
the amount of payment in kind Letter of Credit Fee added to such amount on the
last day of each Interest Period. 3. Reimbursement Obligations / Payment of
Letter of Credit Fee in Cash You hereby agree that, if all or any portion of the
Letters of Credit are drawn, after receipt of notice of any drawing under the
Letters of Credit, you will reimburse us for the amount of such draw and any
taxes, fees, charges or other costs or expenses reasonably incurred by us in
connection with such draw, promptly upon receipt of such notice (the
“Reimbursement Payment”). Further, you hereby agree that on the earlier of (x)
in case the Letters of Credit are drawn the date you make the Reimbursement
Payment or (y) otherwise, the date of return of the Letters of Credit to us, you
will promptly pay to us in cash (the “Cash LC Fee Payment”) the amount of the
Letter Credit Fee previously added to the Face Amount as well as any Letter of
Credit Fee accrued but unpaid as of such date. Notwithstanding the foregoing,
until the Payment in Full of the obligations under the ABL Credit Agreement and
the Term Loan Credit Agreement, we acknowledge that neither the Reimbursement
Payment nor the Cash LC Fee Payment shall be required to be made to us except to
the extent permitted under Section 8.11(a)(vi) of the ABL Credit Agreement as in
effect on the date hereof. 4. Fees Generally You agree that once paid, the fees
or any part thereof payable hereunder will not be refundable under any
circumstances, except as otherwise expressly agreed in writing. All fees payable
hereunder will be paid in immediately available funds. All amounts payable under
this Fee Letter will be made in United States dollars and, in any case shall not
be subject to counterclaim or set-off for, or be otherwise affected by, any
claim or dispute relating to any other matter. -2- 1005511453v7



--------------------------------------------------------------------------------



 
[rrtslcfeeletter003.jpg]
5. General This Fee Letter may not be amended or waived except by an instrument
in writing signed by us and you. This Fee Letter may not be assigned by you
without our prior written consent (such consent not to be unreasonably withheld
or delayed) and any attempted assignment without such consent shall be null and
void. This Fee Letter, and any claim, controversy or dispute arising under or
related to this Fee Letter, shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York without giving effect to
its principles or rules of conflicts of laws to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of laws of another jurisdiction. Any right to trial by jury with
respect to any claim or action arising out of this Fee Letter or conduct in
connection with this Fee Letter is hereby waived. This Fee Letter is intended to
be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto. This Fee Letter may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this Fee
Letter by facsimile transmission or electronic transmission (e.g., a “pdf” or
“tiff”) shall be effective as delivery of a manually executed counterpart
hereof. You agree that this Fee Letter and its contents are subject to the
confidentiality provisions of the Term Loan Credit Agreement and that such
provisions survive the expiration or termination of the Term Loan Credit
Agreement (including any extensions thereof) and the issuance of the Letters of
Credit. [Remainder of this page intentionally left blank] -3- 1005511453v7



--------------------------------------------------------------------------------



 
[rrtslcfeeletter004.jpg]
If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof, whereupon this Fee Letter shall become a binding agreement between us.
Very truly yours, Elliott Associates, L.P. Elliott Associates, L.P. By: Elliott
Capital Advisors, L.P., as general partner By: Braxton Associates, Inc., as
general partner By: /s/ Elliot Greenberg__________________ Name: Elliot
Greenberg Title: Vice President Elliott International, L.P. Elliott
International, L.P. By: Hambledon, Inc., its General Partner By: Elliott
International Capital Advisors Inc., as attorney-in-fact By: /s/ Elliot
Greenberg__________________ Name: Elliot Greenberg Title: Vice President
[Signature Page to Fee Letter]



--------------------------------------------------------------------------------



 
[rrtslcfeeletter005.jpg]
Accepted and agreed to as of the date first above written: Roadrunner
Transportation Systems, Inc. By: /s/ Terence R. Rogers Name: Terence R. Rogers
Title: Executive Vice President and Chief Financial Officer [Signature Page to
Fee Letter]



--------------------------------------------------------------------------------



 